Citation Nr: 1200334	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-36 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) death pension benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the United States Navy from August 17, 1943 to November 4, 1943.   The Veteran died January [redacted], 1992.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) from a decision rendered in April 2009 by the VA Regional Office (RO) in Houston, Texas, which denied entitlement to nonservice-connected death pension benefits. 

This appeal has been advanced on the Board's docket pursuant to  C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service from August 17, 1943 to November 4, 1943. 

2.  The Veteran had an honorable discharge. 


CONCLUSION OF LAW

The criteria for eligibility for VA death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.203 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  In general, a surviving spouse of a Veteran who had active service for 90 days or more during a period of war may be entitled to VA nonservice-connected death pension benefits.  38 U.S.C.A. § 1541 (West 2002). 

The term "period of war" is defined by statute and includes World War II (December 7, 1941 to December 31, 1946).  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

Generally, a "Veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, without verification by the service department.  VA may accept such evidence if it is issued by the service department and includes the needed information as to length, time and character of service and VA finds that it is genuine and includes accurate information.  If the evidence the claimant submits does not meet these requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203.

In April 1953 the U.S. Navy verified that the Veteran enlisted on August 10, 1943; served on active duty from August 17, 1943 to November 4, 1943; and had an honorable discharge.  In January 2011 the service department identified that the Veteran had three days of travel time.  Findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Veteran served during a period of war; however he only had 83 days of active military service, including the three days of travel time in the calculation.  Unfortunately the Veteran did not have the requisite 90 days of active military service needed to establish qualifying service for improved death pension purposes.  38 U.S.C.A. § 1521(j).   

The appellant argues that the Veteran's enlistment date, August 10, 1943, should be used as the beginning of his period of active service.  However the Board does not have the authority to consider this argument as findings by the service department verifying a person's active service are binding on the VA.  Even if the Veteran's enlistment date was determined to be the beginning of his active service; he would only have 86 days of active service, not the requisite 90 days. 

There is no legal basis on which to grant the claim.  The appellant presents an equitable plea that the Veteran's period of active service is so close to meeting the 90 day requirement, and that the Veteran did not want to be discharged but he was discovered to be underage, that the benefit should be granted.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The case is decided based on the application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].


As the law and not the evidence is dispositive on this issue, it must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the Veterans Claims Assistance Act (VCAA) apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


ORDER

The appellant does not have basic eligibility for VA death pension benefits; the appeal is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


